Exhibit 10(h)

Contract No. 113416

 

NATURAL GAS PIPELINE COMPANY OF AMERICA (Natural)

TRANSPORTATION RATE SCHEDULE DSS

AMENDMENT NO. 1 DATED April 17, 2000

TO AGREEMENT DATED January 15, 1998 (Agreement)

 

1. [ ] Exhibit A dated April 17, 2000. Changes Primary Receipt
Point(s)/Secondary Receipt Point(s) and Point MDQ's. This Exhibit A replaces any
previously dated Exhibit A.

2. [X] Exhibit B dated April 17, 2000. Changes Primary Delivery
Point(s)/Secondary Delivery Point(s) and Point MDQ's. This Exhibit B replaces
any previously dated Exhibit B.

3. [ ] Exhibits A and B dated April 17, 2000. Changes Primary Receipt and
Delivery Points/Secondary Receipt and Delivery Points. These Exhibits A and B
replace any previously dated Exhibits A and B.

4. [ ] Exhibit C dated April 17, 2000. Changes the Agreement's Path. This
Exhibit C replaces any previously dated Exhibit C.

5. [ ] Revise Agreement MDQ: [ ] Increase [ ] Decrease
In Section 2. of Agreement substitute MMBTU for MMBTU.

[ ] Revise Agreement MAC: [ ] Increase [ ] Decrease

In Section 2. of Agreement substitute MMBtu for MMBtu.

6. [ ] Revise Service Options

Service option selected (check any or all):

[ ] LN [ ] SW [ ] NB

7. [ ] The term of this Agreement is extended through _______________________.

8. [ ] Other:____________________________

This Amendment No. 1 becomes effective April 15, 2000.

Except as hereinabove amended, the Agreement shall remain in full force and
effect as written.

Agreed to by:

AGREED TO BY:

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

THE PEOPLES GAS LIGHT AND COKE COMPANY

"Natural"

 

"Shipper"

 

 

 

By: /s/ David J. Devine

 

By: /s/ William E. Morrow

 

 

 

Name: David J. Devine

 

Name: William E. Morrow

 

 

 

Title: Vice President, Business Planning

 

Title: Vice President

 

 

EXHIBIT B

DATED: April 17, 2000

EFFECTIVE DATE: April 15, 2000

 

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY

CONTRACT: 113416

 

DELIVERY POINT/S

 

County/Parish

 

PIN

 

MDQ

Name / Location

Area

State

No.

Zone

(MMBtu/d)

 

 

 

 

 

 

PRIMARY DELIVERY POINT/S

 

 

 

 

 

 

 

 

 

 

 

1. NO SHORE/NGPL GRAYSLAKE LAKE

LAKE

IL

900001

09

53,637

INTERCONNECT WITH NORTH

 

 

 

 

 

SHORE GAS COMPANY LOCATED IN

 

 

 

 

 

SEC. 12-T44N-R10E, LAKE COUNTY,

 

 

 

 

 

ILLINOIS.

 

 

 

 

 

 

 

 

 

 

 

2

. PGLC/NGPL OAKTON STREET COOK

COOK

IL

904174

09

110,363

INTERCONNECT WITH THE

 

 

 

 

 

PEOPLES GAS LIGHT AND COKE

 

 

 

 

 

COMPANY ON TRANSPORTER'S

 

 

 

 

 

HOWARD STREET LINE IN SEC. 26-

 

 

 

 

 

T41N-R13E, COOK COUNTY,

 

 

 

 

 

ILLINOIS.

 

 

 

 

 

 

 

 

 

 

 

3. PGLC/NGPL CRAWFORD COOK

COOK

IL

904360

09

84,000

INTERCONNECT WITH THE

 

 

 

 

 

PEOPLES GAS LIGHT AND COKE

 

 

 

 

 

COMPANY AT TRANSPORTER'S

 

 

 

 

 

CRAWFORD METER STATION IN

 

 

 

 

 

SEC. 34-T39N-R13E, COOK COUNTY

 

 

 

 

 

ILLINOIS.

 

 

 

 

 

 

SECONDARY DELIVERY POINT/S

All secondary delivery points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

DELIVERY PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered by Natural to Shipper, or for Shipper's account, at
the Delivery Point/s shall be at the pressure available in Natural's pipeline
facilities from time to time. The measuring party shall use or cause to be used
an assumed atmospheric pressure corresponding to the elevation at such Delivery
Point/s.